Title: From Thomas Jefferson to John Dobson, 7 June 1792
From: Jefferson, Thomas
To: Dobson, John



Sir
Philadelphia June 7. 1792.

I received last night your letter of May 30. I consequently wrote to day to the gentleman who had purchased my tobacco to let him know you would not come here personally as we had expected, and  desiring him to enable me to remit you the fourteen hundred dollars engaged, by post. He was out of the way, and did not get my letter till the afternoon. He has just now been with me and delivered me paper to the amount, but this being a day of discount at the bank, and now passed over, they cannot be presented there till the next day of discount which is on Monday the 11th. nor the money received till Tuesday. Consequently the post of Wednesday is that which can alone be counted on for the conveyance, and that will not arrive at Richmond till Monday the 18th. He told me however he had a payment to make in two days, and if he could prevail on the person to let that lie till Tuesday he would give me the money destined for him. In that case Monday’s post may carry it, and it will arrive in Richmond on Saturday the 16th. But as this does not depend on either his will or mine, it is not to be counted on. If I can procure a government bill of exchange on Amsterdam, it shall come in that form; otherwise it can only be a bank post note. I am Sir your humble servt

Th: Jefferson

